—Proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the Village of Haverstraw, dated April 21, 1997, which, after a hearing, found that the petitioner was guilty of assault and insubordination, and dismissed him from his position as a Police Officer in the Village of Haverstraw.
*563Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The determination under review is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135). Furthermore, the penalty of dismissal was not so disproportionate to the offense committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Dabulis v New York City Tr. Auth., 222 AD2d 433; Matter of Hickey v Bratton, 180 AD2d 682; see also, Matter of Brooks v Suardy, 222 AD2d 502; Matter of Ruggio v Hammill, 207 AD2d 991). Santucci, J. P., Joy, Feuerstein and Schmidt, JJ., concur.